DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 2 does not illustrate proper cross hatching for element 58.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 11 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4391458, Blakeley.
	In regards to claim 1, in Figures 1-7 and paragraphs detailing said figures, Blakeley discloses a coupling for joining pipe elements, said coupling comprising: a first and a second segment (10, 10’) positioned end to end surrounding a central space and defining first and second oppositely disposed receptacles for receiving said pipe elements; a port (36) positioned in said first segment between a first and a second end thereof, said port providing access to said central space; a nipple (38) extending from said first segment away from said central space, said nipple defining a bore aligned with said port; a collar extending from said first segment toward said central space, said collar surrounding said port and comprising an outer surface facing an inner surface of said first segment to define a recess therebetween; a seal (17) positioned between said first and second segments, said seal comprising: a body defining a first aperture aligned with said first and second receptacles and a second aperture aligned with said bore of said nipple; a tube surrounding said second aperture, said tube having an open end comprising a lip, said lip having a hook cross sectional shape (before compression shown in Figure 7), said hook cross sectional shape engaging both said outer surface of said collar and said inner surface of said first segment within said recess and forming a sealing gland (after compression shown in Figure 6); a first adjustable attachment assembly joining said first end of said first segment to a first end of said second segment, said first adjustable attachment assembly (46, 46’, 47, 49) adapted to draw said first and second segments toward one another.
In regards to claim 2, in Figures 1-7 and paragraphs detailing said figures, Blakeley discloses each of said first and second segments comprises a first and a second arcuate key positioned on opposite sides of said segments, said first arcuate keys surrounding said first receptacle, said second arcuate keys surrounding said second recepatacle, said first keys having a first inner surface and said second keys having a second inner surface, said first and second inner surfaces facing one another and defining a channel therebetween.
In regards to claim 6, in Figures 1-7 and paragraphs detailing said figures, Blakeley discloses said seal further comprises: a first lobe surrounding said first aperture and positioned proximate to said first receptacle; a first sealing surface positioned on said first lobe, said first sealing surface adapted to engage one of said pipe elements upon insertion thereof into said first receptacle; a second lobe surrounding said first aperture and positioned proximate to said second receptacle; a second sealing surface positioned on said second lobe, said second sealing surface adapted to engage one of said pipe elements upon insertion thereof into said second receptacle.
	In regards to claim 7, in Figures 1-7 and paragraphs detailing said figures, Blakeley discloses said seal further comprises a plurality of ribs (25, 25’) projecting from said body into said first aperture, said ribs extending between said first and second receptacles.
In regards to claim 11, in Figures 1-7 and paragraphs detailing said figures, Blakeley discloses a circumferential groove (near 32) positioned on an outer surface of said nipple.
In regards to claim 16, in Figures 1-7 and paragraphs detailing said figures, Blakeley discloses said first adjustable attachment assembly comprises: a first lug attached to said first end of said first segment; a second lug attached to said first end of said second segment and positioned in facing relation with said first lug, each said lug defining a respective hole; a first fastener extending between said first and second lugs, said first fastener being received within said respective holes, said first fastener being adjustable for drawing said first and second segments toward one another.
In regards to claim 17, in Figures 1-7 and paragraphs detailing said figures, Blakeley discloses a second adjustable attachment assembly joining said second end of said first segment to said second end of said second segment, said second adjustable attachment assembly adapted to draw said first and second segments toward one another.
In regards to claim 18, in Figures 1-7 and paragraphs detailing said figures, Blakeley discloses said second adjustable attachment assembly comprises: a third lug attached to said second end of said first segment; a fourth lug attached to said second end of said second segment and positioned in facing relation with said third lug, each said lug defining a respective opening; a second fastener extending between said third and fourth lugs, said second fastener being received within said respective openings, said second fastener being adjustable for drawing said first and second segments toward one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley in view of US 2017/0328500, Bowman et al.
	In regards to claim 19, Blakeley disclose the claimed invention except for a spring assembly joining the second end of the first segment to the second end of the second segment. Bowmen et al teach a spring assembly (18) joining the second end of the first segment to the second end of the second segment to bias “the segments away from one another sufficient to permit insertion of the pipe elements into the central space while the segments are attached to one another” (abstract). Bowmen et al relates to mechanical pipe couplings for joining pipe elements. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a spring assembly joining the second end of the first segment to the second end of the second segment to bias the segments away from one another sufficient to permit insertion of the pipe elements into the central space while the segments are attached to one another, as taught by Bowmen et al.
	In regards to claim 20, Blakeley in view of Bowmen et al further disclose said spring assembly comprises: a first boss projecting from said second end of said first segment; a second boss projecting from said second end of said second segment and positioned adjacent to said first boss; a first fulcrum positioned on said first boss and contacting said second boss, said segments pivoting about said first fulcrum; a link extending between and capturing said first and second bosses.
	In regards to claim 21, Blakeley in view of Bowmen et al further disclose a second fulcrum positioned on said second boss, said second fulcrum contacting said first fulcrum.
	In regards to claim 22, Blakeley in view of Bowmen et al further disclose a first land positioned contiguous with said first fulcrum on said first boss; a second land positioned contiguous with said second fulcrum on said second boss, said first and second lands being oriented angularly with respect to a plane defining an interface between said first and second segments.
	In regards to claim 23, Blakeley in view of Bowmen et al further disclose a first head projecting from said first boss; a second head projecting from said second boss, said link engaging said first and second heads for retaining said link to said bosses.
	In regards to claim 24, Blakeley in view of Bowmen et al further disclose said link comprises a ring encircling said first and second bosses.
Allowable Subject Matter
Claims 8, 9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Blakeley dos not disclose the lip having a hook cross sectional shape, the hook cross sectional shape engaging both said outer surface of said collar and said inner surface of said first segment within said recess and forming a sealing gland. The Examiner disagrees. Blakeley discloses said tube having an open end comprising a lip, said lip having a hook cross sectional shape (before compression shown in Figure 7), said hook cross sectional shape engaging both said outer surface of said collar and said inner surface of said first segment within said recess and forming a sealing gland (after compression shown in Figure 6), as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679